869 F.2d 594Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Jerry Lee MILLER, Plaintiff-Appellant,v.CULPEPER COUNTY JAIL;  Robert Peters, Sheriff;  Viola Brent;Randy Shifflett;  Richard Addy;  Jeff Breeden,Defendants-Appellees.
No. 88-7267.
United States Court of Appeals, Fourth Circuit.
Submitted:  Jan. 20, 1989.Decided:  Feb. 16, 1989.

Jerry Lee Miller, appellant pro se.
Kathleen P. O'Brien (Motes, Fite & O'Brien), for appellees.
Before DONALD RUSSELL and SPROUSE, Circuit Judges, and BUTZNER, Senior Circuit Judge.
PER CURIAM:


1
Jerry Lee Miller appeals from the district court's order denying relief under 42 U.S.C. Sec. 1983.  Our review of the record and the district court's opinion discloses that this appeal is without merit.  Accordingly, we affirm on the reasoning of the district court.  Miller v. Culpeper County Jail, C/A No. 87-0884-AM (E.D.Va. Aug. 30, 1988).  We dispense with oral argument because the dispositive issues recently have been decided authoritatively.


2
AFFIRMED.